IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,538


EX PARTE SAMKUTTY SAMUEL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W00-00389-M(A) IN THE 194TH DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded no contest to aggravated
sexual assault of a child and was placed on deferred adjudication probation for ten years. He was
later adjudicated guilty and sentenced to forty years' imprisonment. The Fifth Court of Appeals
affirmed his conviction. Samuel v. State, No. 05-03-01276-CR (Tex. App.-Dallas, delivered July
26, 2004, no pet.).
	Applicant contends, among other things, that trial counsel rendered ineffective assistance at
the adjudication of guilt proceeding because he did not object to prejudicial and inadmissible
testimony; present evidence of Applicant's psychiatric history; and rebut testimony from the State's
expert witness.
	The trial court has entered findings of fact and conclusions of law, recommending that we 
vacate Applicant's sentence and grant him a new adjudication of guilt hearing. We agree.
Accordingly, Applicant's sentence in cause number F-0000389-RM in the 194th Judicial District
Court from Dallas County is vacated, and he is remanded to the custody of the Sheriff of Dallas
County to answer the State's motion to proceed with an adjudication of guilt.

Delivered: November 8, 2006
Do Not Publish